Case 1:20-cv-00051-JTN-PJG ECF No. 81 filed 02/27/20 PageID.1471 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK YOUNG,
                                                               Case No. 20-cv-00051-JTN-PJG
               Plaintiff,

       v.                                                      HON. JANET T. NEFF

BGROUP, LTD, ET. AL,

               Defendants.

   DEFENDANT PRINTABEL COMPANY LIMITED AND THUY PHAN THIEN HA
              DONG’S MOTION FOR LIMITED DISCOVERY

       Defendant Printabel Company Limited (“Printabel”) and Thuy Phan Thien Ha Dong

(“Ha”), through their undersigned counsel, submits this Motion for Limited Discovery on the issue

of personal jurisdiction as follows pursuant to FRCP 26:

       1.      Plaintiff alleges jurisdiction is appropriate in Michigan because said Defendants

purposefully availed themselves of this forum state by “manufacturing, importing, distributing,

offering for sale, displaying, advertising, and selling counterfeit goods” (of a resident of this state)

and operate interactive websites with residents of Michigan (Plaintiff’s FAC, at 10). Defendants

intend to file their Motion to Dismiss as their first responsive pleading to Plaintiff’s FAC, though

the issue of the Court’s lack of jurisdiction was raised as an issue at the Show Cause hearing in

this matter on February 14, 2020 and to contest the factual basis for those allegations.

       2.      The issue of personal jurisdiction was raised as a defense at the Show Cause

Hearing with the Court, and the Court found based on representations of Plaintiff’s counsel “That

Plaintiff’s claims ‘arise from’ the Defendants’ conduct with the foreign state is also met where

Defendants have created and sold counterfeit goods to Michigan residents that infringe on the

intellectual property rights of a Michigan resident.” (TR at 69).
Case 1:20-cv-00051-JTN-PJG ECF No. 81 filed 02/27/20 PageID.1472 Page 2 of 4



       3.      Defendants have been provided no evidence Defendants sold counterfeit goods to

Michigan residents and certainly not any of Plaintiff’s allegedly copyrighted goods in this case.

Defendant Printabel has submitted a Declaration of Ms. Ha indicating that only 13 goods including

Plaintiff’s alleged copyright were sold, and none in the state of Michigan. [Ha Declaration ¶16]

Plaintiff apparently believes that they will, through discovery, establish limited personal

jurisdiction in discovery.

       4.      The Court noted Plaintiff had made a prima facie case for personal jurisdiction in

its preliminary finding at the Court’s Show Cause hearing on February 14, 2020, and also noted

“Defendants remain free to further contest the issue of personal jurisdiction by moving for a

dismissal and/or requesting an evidentiary hearing.” (Tr at 69-70).

       5.      Defendants Printabel and Ha have requested a pre-motion conference on its request

to file such a Motion to Dismiss which will in part question Plaintiff’s factual representations to

the Court on issues relating to personal jurisdiction.

       6.      Personal jurisdiction is a threshold issue in this case. There is a preliminary

injunction that has been entered that essentially puts Defendant Printabel out of business and

affects the payment of tens of thousands of customers who paid for non-infringing goods from

Printabel, and whose payments have been restrained from use, including to fulfill their orders.

       7.      It is in the interest of justice, and this Court’s interest in judicial economy, to

expedite discovery on personal jurisdiction to see if Plaintiff can establish facts necessary to

establish its allegations and allow Defendants to contest those facts.

       8.      Plaintiff objected to a Request for Production of Documents related to the issues of

personal jurisdiction served on Plaintiff on Friday February 21, 2020, and in accordance with LR

7.1(d), Defendants’ counsel has unsuccessfully sought concurrence in the relief requested in this



                                                  2
Case 1:20-cv-00051-JTN-PJG ECF No. 81 filed 02/27/20 PageID.1473 Page 3 of 4



Motion from Plaintiff’s counsel on February 24, 2020 who was unavailable to discuss the issue in

a meet and confer request.

       9.      Defendants rely on their Memorandum in Support of Motion for Limited Discovery

and the information and citations therein.

       WHEREFORE, Defendants Printable and Ha pray this Court grants its Motion for Limited

Discovery to allow discovery on the limited issue of personal jurisdiction and to order Plaintiff to

respond in an expedited manner to the Request for Production of Documents submitted to Plaintiff

on February 21, 2020, together with other relief the Court deems appropriate.

                                                             Respectfully submitted,

Dated: February 27, 2020
                                                             /s/ C. Enrico Schaefer
                                                             C. Enrico Schaefer (P43506)
                                                             Traverse Legal, PLC
                                                             810 Cottageview Drive, Ste. G-20
                                                             Traverse City, MI 49684
                                                             enrico@traverselegal.com
                                                             Telephone: (231) 932-0411


                                                             Counsel for Defs Printabel and Ha




                                                 3
Case 1:20-cv-00051-JTN-PJG ECF No. 81 filed 02/27/20 PageID.1474 Page 4 of 4



                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on February 27, 2020, he caused the

foregoing to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system.


                                                           /s/ C. Enrico Schaefer
                                                           C. Enrico Schaefer (P43506)
                                                           Traverse Legal, PLC
                                                     Counsel for Defendants Printabel and Ha




                                                 4
